Detailed Action
	The communications received 07/29/2022 have been filed and considered by the Examiner. Claims 1-12 are pending, claims 9-12 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected dispensing device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As for claim 7, there is no mention of any kind of recognition process performed in order to recognize components already calibrated. For purposes of examination it is understood that the control unit accesses the historical record information. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "inlet".  There is insufficient antecedent basis for this limitation in the claim as it is unclear which inlet is being referred to. For purposes of examination this is understood to mean any inlet. 

As for claim 7, it is unclear how the recognizing of a component is performed as no description is provided in the specification pertaining to this feature. For purposes of examination it is understood that the control unit accesses the historical record information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Szuch et al (US 2021/0165430) hereinafter SZU. 
	
As for claim 1, SZU teaches a manufacturing method of a multi-component liquid which can be formed of thermoset polymers [Abstract; 0003] comprising at least two components, said manufacturing method comprising: 
- metering each component in accordance with instructions received from a control unit [Fig. 1 #50] of a dispensing machine (as it controls a pump) [0030], 
- conveying each component to a mixing chamber of the dispensing machine via a conveying member (pump system) [Fig. 1 #110] in accordance with instructions received from the control unit [0030], 
- mixing metered components via a mixing element of the mixing chamber [Fig. 2 #130; 0024] to form a mixture in accordance with instructions received from the control unit [0024-26], 
- dispensing the mixture obtained to a mold or to a container (a container using the positioner) [Fig. 1 #30; 0028-29] via a dispensing device in accordance with instructions received from the control unit, wherein the manufacturing method comprises at least one calibration step of each component comprising: 
a) pouring a test-quantity of a component determined by initial parameters to a weighing device (scale) of the dispensing machine via a mixing head (dispensing nozzle) [Fig. 2 #140; 0027-28] in accordance with instructions received from the control unit (verification of the flow rate of the mixed material with target mixed material flow rate in consideration), in order to obtain an actual volume of the component (determining an actual flow rate which the Examiner understands to substantially be a volumetric flow rate) [0053-54], 
b) weighing the actual volume via the weighing device of the dispensing machine (determining an operating mixed material flow rate) [0053-54], 
c) comparing an actual mass of the actual volume with a theoretical mass (target flow rate) determined from the initial parameters used in step a) by using initial relation data between pump size, pump speed and gravity value determined by default (pump constants) during a determined pouring time in accordance with instructions received from the control unit (as the pump constants determine a volumetric amount of material dispensed along with a density) [0043-46], 
d) determining, via the control unit, a correction factor from the comparison (as an adjustment to the flow rate is made therefore it is understood that a correction factor is formed especially as proportional adjustments are made) [0033; claim 30] in step c) and, 
e) using the correction factor obtained in step d) to modify the initial relation data in a final relation data between output flow rate and pump speed in accordance with instructions received from the control unit, said calibration step being implemented for at least one measuring point defined by a set of different parameters, wherein the metering step is implemented by controlling pump speed to obtain a desired mass flow of the component, the control unit controlling the pump speed [0044; 0049-51] by using the final relation data obtained in step e) (via the control of the flow rate, it is understood that an adjustment to the flow rate is done via a correction factor of some sort otherwise the flow rate value cannot change, then the controller causes the material to be dispensed at the adjusted flow rates) [0033-34; 0049-51].
SZU additionally teaches that it is known in the art to dispense epoxies and silicones which are thermosets [0003]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have dispensed epoxies and silicones which are thermosets as this is known in the art. 

As for claim 2, SZU teaches claim 1 and that the initial parameters comprise pump speed [0033].
As for claim 3, SZU teaches claim 1 and that several measuring points are taken into account (measurement points of the motors) [0031].

As for claim 4, SZU teaches claim 1 and that the steps are done consecutively [see claim 1].

Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Szuch et al (US 2021/0165430) hereinafter SZU as applied to claim 1 and further in view of Shreve et al (US 2015/0027567) hereinafter SHRE. 
As for claim 5, SZU teaches claim 1 and further teaches the use of different pump speeds (of first and second pumps) [0033] and that deviations in pressure are sufficient to cause a shut-down [0056]. SZU does not teach pressure not being an initial parameter due to the use of a dynamic pressure regulator on each inlet. 
SHRE teaches a dynamic back pressure regulator which is used to regulate the pressure of a dispensing system [0006; ]. The dynamic back pressure regulator works as an inlet (by having an outlet port and an inlet port therefore it can feed into a downstream process) [0046]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the dynamic back pressure regulator of SHRE to an inlet of SZU in order to regulate pressure which otherwise would cause the machine of SZU to shut down. 

As for claim 8, SZU teaches claim 1 and in the combination of claim 5 SZU/SHRE includes a dynamic back pressure regulator therefore would be understood to be “designed” to dispense to multiple outputs with different back pressures generated by the molds as the back pressure of the system would be controlled using the dynamic back pressure regulators at the inlets. 

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Szuch et al (US 2021/0165430) hereinafter SZU as applied to claim 1 and further in view of Cline et al (US 2002/0014496) hereinafter CLI which is the US PGPub of CA 02549684 cited by the Applicant in the IDS filed 11/10/2020. 

As for claim 6, SZU teaches claim 1 and further that there is a memory (as the controller can be a computer) but doesn’t teach the recording of a history of final relation data for each component. 
CLI teaches a metering and dispensing of plural liquids (components) [Abstract] in which memory is used to record history of the calibration of each liquid (component) [0096; 0108-113]. This is done to reduce the amount of lengthy calibration cycles to undergo [0009].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the memory of SZU to record the history of the calibration (understood to be final relation data) for each component as taught by CLI in order to reduce the amount of lengthy calibration cycles to undergo. 

As for claim 7, SZU/CLI teaches claim 6 and CLI further teaches that the history records are accessed to be used again [0112] and wherein the control unit suggests indications for calibration adjustments depending upon history records (as the calibration profile is loaded) [0112].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712